Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038747 Beattie et al, hereinafter Beattie in view of Rhee et al hereinafter Rhee (US 20130022178). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Beattie discloses a network management method, comprising: responsive to detecting an inquiry from a first client of a content distribution network, wherein the inquiry is associated with a decreased quality of content received by the first client via the content distribution network, identifying, by a server coupled to the content distribution network (refer to claim 1), a first network node, wherein the first network node is configured to serve a first plurality of clients of the content distribution network, wherein the first plurality of clients includes the first client (refer to claim 1); determining whether one or more performance issues have been reported for a first node uplink, wherein the first node uplink comprises an uplink from the first network node (refer to claim 1); responsive to detecting fewer than a threshold number of performance issues reported for the first node uplink, performing node assessment operations, wherein the node assessment operations include: identifying, within the first plurality of clients, a community of clients, wherein the community of clients comprises one or more clients that share a sub-node of the first network node with the first client; obtaining values for one or more impairment parameters, including a first impairment parameter, for each of the one or more clients in the community of clients; identifying, based on a ranking of the values of the first impairment parameter, one or more candidate clients from the community of clients (refer to Claim 1); performing network diagnostics on at least one of the one or more candidate clients; and predicting, based on the network diagnostics performed, a source of the decreased quality of content, including predicting whether the decreased quality of content is attributable to an external source, wherein the external source comprises a source external to the content distribution network and electromagnetically coupled to the first client (refer to Claim 1); wherein the obtaining values for one or more impairment parameters includes querying customer premises equipment of each client in the community of clients (refer to Claim 2). Wherein the content distribution network includes a galvanic loop between the first network node and the first client (refer to Claim 3). Wherein the galvanic loop includes a digital subscriber line (refer to Claim 4).   Wherein the first network node includes a digital subscriber line access multiplexer (refer to Claim 5). Wherein the network diagnostics include determining whether the first client and one or more candidate clients share a proximate network connection (refer to Claim 1), wherein the customer premises equipment comprises a gateway device configured to connect to an access connection to the first network node (Claim 1), responsive to determining based on the ranking of the value of the first impairment parameter, that the first network node is operating normally, halting the obtaining value for one or more impairment parameters (collect the monitored value, refer to Claim 1 and 2).  
Although Beattie disclosed the invention substantially as claimed, Beattie did not explicitly disclose wherein the sub-node shared with the first client comprises a sub-node of the digital subscriber line access multiplexer selected from a group of sub-nodes consisting of: a shelf, a line termination card, and a port of the line termination card.  
Rhee, in analogous art, discloses wherein the sub-node (240, Fig 2) shared with the first client comprises a sub-node of the digital subscriber line access multiplexer selected from a group of sub-nodes consisting of: a shelf, a line termination card, and a port of the line termination card (refer par 0038, Cabinet/Shelf, which contains line cards and each line cards have ports).
It would It would have been obvious for one of ordinary skill in the art to combine the teaching of Beattie with Rhee because Rhee’s teaching would allow the system of Beattie to  efficiently collect data related to the customer premises equipment and quickly identify defects in a DSL systems.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al hereinafter Rhee (US 2013/0022178) in view of Afzal et al hereinafter Afzal (US 20060109979).  
Referring to Claim 1.  Rhee discloses a network management method, comprising: a first client of a content distribution network, wherein the inquiry is associated with a decreased quality of content received by the first client via the content distribution network (receive user inquiry to start the process of monitor/collecting/analysis situation of DSL system, refer to par 0040: on-demand, refer to par 0043); identifying, by a server (controller maybe part of CO, refer to par 0041) coupled to the content distribution network, a first network node 218, Fig 2, par 0036), wherein the first network node is configured to serve a first plurality of clients of the content distribution network (collect lines status/client status in public or private network, refer to par 0045, users, Fig 2, 291, 292), wherein the first plurality of clients includes the first client  (users, 291, Fig 2, and par 0036); determining, by the server (refer to par 0068),  whether one or more performance issues have been reported for a first node uplink (refer to par 0062, and the status could occur at the upstream/upstream, refer to par 0037, and the upstream variation is observed, against a threshold, refer to par 0067), wherein the first node uplink comprises an uplink from the first network node (refer to par 0078, 0037, 0067 ); responsive to detecting fewer than a threshold number of performance issues report for the first node uplink (monitored parameters is less than a threshold, par 0073, 0076, for examples, CV collected less than 10, or MABR, percentages of lines have lower MABR), performing, by the server, node assessment operation (then use for analysis after determine line is instable, refer to par 0068, 0091, 0044); 
a community of clients, wherein the community of clients comprises one or more clients that share a sub-node of the first network node with the first client (refer to Fig 2; obtaining values for one or more impairment parameters, including a first impairment parameter, for each of the one or more clients in the community of clients (refer to Fig 2, par 0043, 0045, 0042); 
Although Rhee disclosed the invention substantially as claimed, Rhee did not explicitly disclosing responsive to detecting fewer than a threshold number of performance issues reported for the first node uplink, performing node assessment operations, wherein the node assessment operations include: identifying, within the first plurality of clients, identifying, based on a ranking of the values of the first impairment parameter, one or more candidate clients from the community of clients; performing network diagnostics on at least one of the one or more candidate clients; and predicting, based on the network diagnostics performed, a source of the decreased quality of content, including predicting whether the decreased quality of content is attributable to an external source, wherein the external source comprises a source external to the content distribution network and electromagnetically coupled to the first client.
Afzal, in analogous art, discloses responsive to detecting an inquiry from a first client of a content distribution network, responsive to detecting fewer than a threshold number of performance issues reported for the first node uplink, performing node assessment operations, wherein the node assessment operations include: identifying, within the first plurality of clients (refer to par 0032), identifying, based on a ranking of the values of the first impairment parameter, one or more candidate clients from the community of clients (refer to par 0106); performing network diagnostics on at least one of the one or more candidate clients (refer to par 0071); and predicting, based on the network diagnostics performed, a source of the decreased quality of content, including predicting whether the decreased quality of content is attributable to an external source (refer to par 0109), wherein the external source comprises a source external to the content distribution network and electromagnetically coupled to the first client (refer to par 0112).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Rhee with Afzal because Afzal’s teaching would allow the system of Rhee to accurately and quickly identifying and reporting faulty element(s) within the networks in order to provide normalcy services to users.   

Referring to Claim 2.  Rhee and Afzal disclosed network management method of claim 1, Rhee discloses wherein the obtaining values for one or more impairment parameters includes querying customer premises equipment of each client in the community of clients (collect modems information could be from public networks, refer to par 0036, 0044, 0045, 0067-0069).

Referring to Claim 3.  Rhee and Afzal disclosed the network management method of claim 1, Rhee discloses wherein the content distribution network includes a galvanic loop between the first network node and the first client (refer to par 0035-0037).

Referring to Claim 4.  Rhee and Afzal disclosed the network management method of claim 3, Rhee discloses wherein the galvanic loop includes a digital subscriber line (refer to par 0007 and 0006, 0035 subscriber loops within the multi-pair binder bundle in DSL environment).

Referring to Claim 5.  Rhee and Afzal disclosed the network management method of claim 1, Rhee discloses wherein the first network node includes a digital subscriber line access multiplexer (refer to par 0006, 0035).

Referring to Claim 6.  Rhee and Afzal disclosed the network management method of claim 5, Rhee discloses wherein the sub-node (240, Fig 2) shared with the first client comprises a sub-node of the digital subscriber line access multiplexer selected from a group of sub-nodes consisting of: a shelf, a line termination card, and a port of the line termination card (refer par 0038, Cabinet/Shelf, which contains line cards and each line cards have ports).

Referring to Claim 7. Rhee and Afzal disclosed the network management method of claim 1.  Rhee further discloses diagnostics include determining whether the first client and one of the one or more candidate clients share a proximate network connection (refer to par 0076, the diagnostics is to compare parameters with neighboring parameter).  

Referring to Claim 8. Rhee and Afzal disclosed the network management of claim 1.  Rhee discloses wherein the customer premises equipment comprises a gateway device (Modem 216, Par 0036) configured to connect to an access connection to the first network node (line terminal 212, Fig 2).  

Referring to Claim 9.  Rhee and Afzal disclosed the network management of claim 1 Afzal wherein the node assessment operations further includes responsive to determine based on the ranking of the values of the first impairment parameter, that the first network node operating normally, halting the obtaining value for one or more impairment parameter (based on the determined test result, the condition of the line is determined, and tests information results are saved, refer to par 0067, refer to par 0044 and Dispatch cause, No fault refer Table 1).  
It would have been obvious for one of ordinary skill in the art to combine the teaching of Rhee with Afzal because Afzal’s teaching would allow the system of Rhee to accurately and quickly identifying and reporting faulty element(s) within the networks in order to provide normalcy services to users.   


Referring to claims 10-20, claims are rejected under rational as claims 1-9.   



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447